Citation Nr: 1203768	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for traumatic arthritis of the right knee, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently rated 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  

6.  Whether C.E.W. is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 decision of the Nashville, Tennessee Office (RO) of the Department of Veterans Affairs (VA) which denied the recognition of C.E.W., as the helpless child of the Veteran.  This matter also comes before the Board from a December 2007 rating decision that denied increased ratings for right knee and left knee disabilities.  This matter also comes before the Board from a June 2010 rating decision that denied an increased rating for degenerative joint disease of the lumbar spine.  This matter also comes before the Board from an April 2011 rating decision that denied service connection for diabetes mellitus.  

The issues of whether C.E.W. is entitled to recognition as a helpless child, and the issues of entitlement to a TDIU, an increased rating for degenerative joint disease of the lumbar spine, and service connection for diabetes mellitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's arthritis of the right knee causes painful motion and limitation of motion on flexion to 70 degrees, at worse; extension is not limited; and lateral instability and subluxation and not shown.  

2.  The Veteran's arthritis of the left knee causes painful motion and limitation of motion on flexion to 90 degrees, at worse; extension is not limited; and lateral instability and subluxation and not shown.  


CONCLUSIONS OF LAW

1.  The rating criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2011).

2.  The rating criteria for a rating in excess of 10 percent for degenerative arthritis of the right knee, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice letters, including those dated in May 2008 and April 2009, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The letters told the Veteran to provide any relevant evidence in the Veteran's possession.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  Now, notice provided to a Veteran under 38 U.S.C.A. § 5103 need not be veteran specific, and VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that the aforementioned letters informed the Veteran of the diagnostic codes that his disabilities may be rated under, and was notified that he may submit evidence regarding the impact of his disabilities on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The notice letters notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a) (2011).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  The VA examination reports are thorough and supported by the record.  Those examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  38 C.F.R. § 3.326 (2011). 

In addition, the Veteran was recently examined in May 2011, but in April 2011, a waiver of AOJ initial review of that examination was requested by the Veteran's representative.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in this case, there has not been a material change in the disability levels and the Board finds that uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, rating the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  That would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance; less or more movement than is normal; weakened movement; excess fatigability; pain on movement; and swelling, deformity, and atrophy, that affects stability, standing, and weight-bearing.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to those factors.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In this case, service connection for arthritis of both knees has been granted and each knee has been assigned a 10 percent rating, based on limitation of motion and painful motion.  In conjunction with the claim for increased ratings, the Veteran has been examined several times.  

In December 2007, a VA examination was conducted.  At that time, the Veteran reported that he was able to stand 15-30 minutes and was unable to walk more than a few yards.  He had pain, stiffness, weakness, locking, moderate flare-ups that occurred weekly, swelling, and tenderness of both knees.  He reported that he had one episode of effusion on the right.  He did not have dislocation or subluxation.  His gait was antalgic.  There was no evidence of abnormal weightbearing.  There was no instability, crepitation, mass behind a knee, clicks or snaps.  There was grinding and patellar abnormality.  There was no meniscus abnormality.  

Flexion exercises were performed three times on the right.  Active motion on the right was 0 degrees extension to 70 degrees of flexion, with pain beginning at that point.  The findings were the same for repetitive motion.  Extension exercises were performed three times.  He was able to extend to 0 degrees, with pain.  There was no additional loss of motion due to pain.  Flexion exercises were performed three times on the left.  Active motion on the right was 0 degrees extension to 79 degrees of flexion, with pain beginning at that point.  The findings were the same for repetitive motion.  Extension exercises were performed three times.  He was able to extend to 0 degrees, with pain.  There was no additional loss of motion due to pain.  

The examiner indicated that there was a moderate effect on chores, a severe effect on exercise, and the knee disabilities prevented sports and traveling.  The knee disabilities negatively affected work due to absenteeism, decreased mobility, and pain.  

Thereafter, a private physician, David Byrd, M.D., FAAFP, indicated that the Veteran's degenerative arthritis was probably related to service and, together with a back disability, rendered him unable to work.

In July 2009, the Veteran was afforded a VA examination.  His reported symptoms were consistent with the last examination.  The physical findings were also consistent with the last examination, including the findings of no instability or subluxation or dislocation.  With regard to both knees, extension was noted to be full at 0 degrees and flexion was to 90 degrees.  Three repetitions were performed with no changes.  There was evidence of painful motion.  There was no ankylosis.  X-rays revealed bilateral chondrocalcinosis and fragmentation of the right anterior tibial tubercle.  The examiner indicated that there was a moderate effect on chores and driving and the bilateral knee disabilities prevented exercise, sports, and driving.  

Subsequent VA outpatient records noted that the Veteran had chronic knee pain.  In addition, the Veteran was using a wheelchair to get around.

In May 2011, the Veteran was afforded a VA examination.  His reported symptoms were consistent with the last examination.  The physical findings were also consistent with the last examination, including the findings of no instability or subluxation or dislocation.  With regard to both knees, extension was noted to be full at 0 degrees and flexion was to 100 degrees.  Three repetitions were performed with no changes.  There was evidence of painful motion.  There was no meniscus abnormality.  The diagnosis was traumatic arthritis of the right knee and degenerative arthritis of the left knee.  

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2011).

Diagnostic Code 5260 provides for the rating of limitation of flexion of the knee.  A 0 percent rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees, a 20 percent rating is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261 provides for the rating of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees, a 30 percent rating requires is warranted when extension is limited to 20 degrees; a 40 percent rating is warranted when extension is limited to 30 degrees; and a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a (2011).

Normal flexion and extension of the knee is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words slight, moderate, and severe as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for equitable and just decisions.  38 C.F.R. § 4.6 (2011).
A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257 (other impairment of the knee), and rating a knee disability under both of those codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable disability. 38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258 and 5259, which concern injury to the cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

In this case, there is no meniscus abnormality of either knee nor does the evidence show any instability, subluxation, dislocation, or ankylosis.  The VA examinations specifically found no instability, subluxation, or dislocation.  Thus, ratings based on those manifestations are not warranted.  In addition, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable, as the medical evidence does not show that the Veteran has either of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2011).

The Veteran, has been rated based on limitation of motion and painful motion on flexion.  The Veteran exhibited flexion on the right between 70-100 and on the left between 90-100 during the appeal period.  In addition, pain was present.  Pain, repetitive motion, and other symptoms did not further limit motion.  Thus, while the Veteran did not meet the criteria for a 10 percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating, as assigned pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  However, the Board finds that a higher rating is not warranted for either knee because, despite the pain, the evidence does not show limitation of flexion to 30 degrees.  Further, the Board finds that separate ratings for limitation of extension and flexion are not warranted for either knee because to assign two separate ratings per knee based upon painful motion would be pyramiding and because neither the limitation of flexion nor the limitation of extension in either knee is shown to meet the criteria for a compensable rating.

Multiple ratings cannot be assigned pursuant to Diagnostic Code 5003 for a single knee.  Furthermore, the two 10 percent ratings assigned are a superior benefit to a single 20 percent rating because they are rated using the bilateral factor.  38 C.F.R. § § 4.25, 4.26 (2011).  Therefore, the assignment of a 20 percent rating pursuant to Diagnostic Code 5003 is not warranted.

Thus, in sum, the Veteran has been properly assigned a 10 percent ratings based on limitation of motion and painful motion on flexion of each knee with X-ray evidence of arthritis.  Based on the clinical findings on multiple examinations, there is no basis for higher ratings.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for the right knee or in excess of 10 percent for the left knee.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  In determining whether referral for extraschedular consideration is warranted, first, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms associated with the Veteran's knee disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes considered.  The Board finds that the rating criteria reasonably describe his disability and provide for higher ratings, but his symptomatology does not meet the criteria for assignment of those higher ratings.  In addition, frequent hospitalization and marked interference with employment are not shown.  While a private physician found the Veteran unemployable due to his knee and back disabilities, the evidence does not show that the knee disabilities themselves cause marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.





ORDER

Entitlement to an increased rating, higher than 10 percent, for traumatic arthritis of the right knee is denied.  

Entitlement to an increased rating, higher than 10 percent, for degenerative arthritis of the left knee is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Pursuant to 38 C.F.R. § 3.57, the term child of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA.  38 U.S.C.A. 101(4)(A), 104(a) (West 2002)

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that she or she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that she or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases [it] should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self- support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2011).

The Veteran has asserted that C.E.W. is the helpless child of the Veteran due to psychiatric impairment.  In conjunction with that claim, records from the Social Security Administration and prison records have been obtained.  However, although those records document that C.E.W. has schizophrenia and psychosis, they are dated from age 24 onward.  In addition, they show that C.E.W. is married, but separated.  Recently, the Veteran indicated that C.E.W. had a history of treatment by Hiwassee Mental Health Services.  Those records have not been obtained.  In addition, the Veteran previously indicated that C.E.W. had received treatment from two doctors as a child who have since died, and from Chatt Children's Hospital, but that facility had moved.  It should be determined if C.E.W. is married.  If not, the aforementioned records should be obtained, if possible.  The Board finds that an effort should be made to find the Chatt Children's Hospital, or the custodian of the records for that facility, in the Chattanooga area.  

If permitted, C.E.W. should be afforded a medical examination to determine if he is incapable of self-support.  The medical report must include a retrospective medical opinion addressing the nature and severity of all of the symptoms of the C.E.W.'s psychiatric disability at age 18, if possible, to assess if he was incapable of self-support at that time.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence for the relevant time period).  

Also, the Veteran has submitted a notice of disagreement as to the issues of entitlement to an increased rating for degenerative joint disease of the lumbar spine and service connection for diabetes mellitus.  Therefore, a statement of the case must be issued on remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Since the Veteran's unemployability contentions involve his low back disability, the issue of a TDIU is deferred pending resolution of the claim for increased rating for the low back disability.  In addition, a VA examination should be conducted to determine whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  Referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration should be considered if the rating criteria of 38 C.F.R. § 4.16(a) are not met.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to an increased rating for degenerative joint disease of the lumbar spine and service connection for diabetes mellitus, to include as due to herbicide exposure.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on either issue, then the claim should be returned to the Board.

2.  Determine if C.E.W. is married.  

3.  If C.E.W. is not married, after securing the appropriate medical release, obtain and associate with the claims file copies of all clinical records of C.E.W.'s treatment at Hiwassee Mental Health Services.  In addition, records should be obtained from Chatt Children's Hospital.  If that hospital has moved/changed names, an effort should be made to find that hospital in the Chattanooga area, or to locate the custodian of records for that hospital.  

4.  If C.E.W. permits, he should be afforded a VA psychiatric examination to determine the nature and extent of his psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review C.E.W.'s medical records contained in the claims file prior to examination.  The examiner should assess if he is incapable of self-support.  The medical report must also include a retrospective medical opinion addressing the nature and severity of all of the symptoms of the C.E.W.'s psychiatric disability at age 18, if possible, to assess if he was incapable of self-support at that time.  

5.  Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected disabilities.  The claims file must be made available to the examiner and the examiner should indicate in the report that the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (lumbar spine disability, right knee disability, and left knee disability), without consideration of any nonservice-connected disability prevent him from securing or following a substantially gainful occupation.  The opinion should address whether his service-connected disabilities are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.
 
6.  Then, readjudicate the issues on appeal,  Consider referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration if the rating criteria of 38 C.F.R. § 4.16(a) are not met.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


